Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The present application, filed on October 7, 2021, in which claims 1-16 were presented for examination, of which claims 1-3, 5, 7-11, 13, 15, and 16 are being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6-8, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Solanas exclusively concerns and discloses one weighting arm with a top part under which top part a pivot mechanism for rotating top rollers relative to the top part is arranged. The pivot mechanism is comprised of pins, wherein a bar is provided which extends orthogonally from the pin and being terminated at one end to the pin with an inclined part. Thereby the top rollers supported by the bar can be rotated relative to the top part. The top part itself is rotatably supported on a further bar. However, Solanas does not disclose a mechanism by which more than one weighting arm can be jointly rotated. Moreover, Solanas is completely silent about such a joint rotation of at least two or more weighting arms as claimed in independent claim 1. Thus, Solanas does not anticipate the rejected claims. Therefore, reconsideration and withdrawal of the rejection are respectfully requested. 
Examiners Response: Examiner respectfully disagrees and explains below how amended limitations are disclosed by Solanas in view of Stahlecker et al. “Stahlecker” (US Patent 5,172,542).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claimed limitation “the at least one weighting arm” in
line 3 is indefinite because it is unclear what the metes and bounds are the applicant is
claiming, since “at least two weighting arms” were introduced in claim 1. Examiner suggests changing the limitation to “the at least two weighting arms”.
Regarding claim 5, the claimed limitation “the at least one weighting arm” in
line 3 is indefinite because it is unclear what the metes and bounds are the applicant is
claiming, since “at least two weighting arms” were introduced in claim 1. Examiner suggests changing the limitation to “the at least two weighting arms”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Solanas (US Patent 2,787,025) in view of Stahlecker et al. “Stahlecker” (US Patent 5,172,542).
Regarding claim 1, Solanas discloses a drafting system unit (combination of 23, 36, 40, 45, and 25, Fig. 1-2) for a spinning machine, comprising at least one weighting arm (23, Fig. 1), which are pivotable between an operating position (Col. 5, Lines: 34-39, Fig. 1) and an open position (Col. 7, lines: 33-51, examiner notes the “open position” is when the lever is 90 degrees in the air) by a repositioning device (combination of 36, 40, 45, and 25, Col. 7, Lines: 33-51), 
characterized in that: 
the at least one weighting arm (23) is connected to a retaining rod (combination of 14 and 13) for conjoint rotation (Col. 7 lines: 33-58), which retaining rod (combination of 14 and 13) is mounted on a retaining rod holder (43) for rotation about the longitudinal axis of the retaining rod (see annotated Fig. 1 below) by the repositioning device (Col. 7 lines: 33-58).   

    PNG
    media_image1.png
    671
    1040
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

Solanas does not disclose at least two weighting arms.
However, Stahlecker teaches yet another drafting system unit, wherein Stahlecker teaches at least two weighting arms (32 and 33, Fig. 2), wherein the at least two weighting arms (32 and 33) are each connected to a single common retaining rod (see annotated Fig. 2 below) for conjoint rotation of the at least two weighting arms together with the single common retaining rod (Col. 3, lines: 61-66, examiner notes annotated area of element 31, known as the “single common retaining rod”, is integrally connected to element 32 and 33), which single common retaining rod (see annotated Fig. 2 below) is mounted on a retaining rod holder (8) for common rotation together with the at least two weighting arms (32 and 33) about the longitudinal axis of the retaining rod (see annotated Fig. 2 below).  

    PNG
    media_image2.png
    341
    526
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drafting system unit as disclosed by Solanas, by incorporating at least two weighting arms with a single common retaining rod as taught by Stahlecker, in order to increase production output by allowing multiple drafting units to be used, simultaneously.

	Regarding claim 2, Solanas in view of Stahlecker disclose the repositioning device (combination of 36, 40, 45, and 25 of Solanas) has a knee lever assembly (combination of 40 and 36), which is operatively connected to the retaining rod (combination of 14 and 13, examiner notes, connected through contact as stated in Col. 7, Lines: 18-20) and which is repositionable between a closing position associated with the operating position (Col. 5, Lines: 34-39, examiner notes the “closing position” is shown in Fig. 1) and an opening position associated with the open position (Col. 7, lines: 33-51, examiner notes the “open position” is when the lever is 90 degrees in the air).  

	Regarding claim 3, Solanas in view of Stahlecker disclose that in the closing position the knee lever assembly is arranged in a position beyond dead center of the at least one weighting arm (examiner notes the closing position is explained in Col. 5, Lines: 24-39 and shown in Fig. 1 of Solanas, examiner notes the knee lever assembly is shown spaced away from the center of the machine in Fig. 1 and 2).  

	Regarding claim 5, Solanas in view of Stahlecker disclose that in a closing position the knee lever assembly is arranged in a position beyond dead center of the at least one weighting arm (examiner notes the closing position is explained in Col. 5, Lines: 24-39 and shown in Fig. 1 of Solanas, examiner notes the knee lever assembly is shown spaced away from the center of the machine in Fig. 1 and 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solanas.
	Regarding claim 9, Solanas discloses a drafting system for a spinning machine, comprising a drafting system unit (combination of 23, 36, 40, 45, and 25, Fig. 1-2), which has at least one weighting arm (23, Fig. 1), which is pivotable pivoted between an operating position (Col. 5, Lines: 34-39, Fig. 1) and an open position (Col. 7, lines: 33-51, examiner notes the “open position” is when the lever is 90 degrees in the air) by a repositioning device (combination of 36, 40, 45, and 25, Col. 7, Lines: 33-51), characterized in that:  15Atty Dckt No. 043633/09115 the at least one weighting arm (23) is connected to a retaining rod (combination of 14 and 13) for conjoint rotation (Col. 7 lines: 33-58), which retaining rod (combination of 14 and 13) is mounted on a retaining rod holder (43) for rotation about the longitudinal axis of the retaining rod (see annotated Fig. 1 above) by the repositioning device (combination of 36, 40, 45, and 25, Col. 7 lines: 33-58).   
 
	Regarding claim 10, Solanas discloses the repositioning device (combination of 36, 40, 45, and 25) has a knee lever assembly (combination of 40 and 36), which is operatively connected to the retaining rod (combination of 14 and 13, examiner notes, connected through contact as stated in Col. 7, Lines: 18-20) and which is repositionable between a closing position associated with the operating position (Col. 5, Lines: 34-39, examiner notes the “closing position” is shown in Fig. 1) and an opening position associated with the open position (Col. 7, lines: 33-51, examiner notes the “open position” is when the lever is 90 degrees in the air).  

	Regarding claim 11, Solanas discloses that in the closing position the knee lever assembly is arranged in a position beyond dead center of the at least one weighting arm (examiner notes the closing position is explained in Col. 5, Lines: 24-39 and shown in Fig. 1, examiner notes the knee lever assembly is shown spaced away from the center of the machine in Fig. 1 and 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732